Citation Nr: 1520882	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-20 539	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for left hip pain.

2. Entitlement to service connection for a thoracolumbar spine condition.

3. Entitlement to service connection for a right shoulder condition.

4. Entitlement to service connection for a right chest muscle condition.

5. Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to January 1990, from March 2000 to April 2000, from October 2001 to July 2002, and from August 2008 to September 2008, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between April 2000 and October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for sleep apnea, and a March 2010 rating decision by the RO in San Diego, California, which denied service connection for a right shoulder condition, a thoracolumbar spine condition, left hip pain, and a right chest muscle condition.  

On November 12, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of that hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's full medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  An opinion or examination in inadequate where the examiner relies solely on a lack of evidence in service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  

In the present case, the Veteran admits that his right shoulder, right chest muscle, thoracolumbar spine and left hip conditions are the result of accidents that took place during periods when he was not serving on active duty.  Specifically, he admits to an accident in December 2004 where he fell on his extended right arm, resulting in his right shoulder and right chest muscle injury, and an April 2005 all-terrain vehicle (ATV) accident in which he injured his lower back, resulting in his spine and hip condition.  However, he contends that the training and fitness requirements he was obligated to engage in and comply with during periods of ACDUTRA or INACDUTRA aggravated his injuries beyond their natural progression.

In support of his claims, the Veteran has submitted multiple lay statements on his behalf, including lay statements from the Veteran's fellow reserve members, and supervisors attesting to his claimed physical decline between 2004 and 2010.  Specifically, a letter from his supervisor indicates that, while on ACDUTRA or INACDUTRA, the Veteran was required to participate in unit training assemblies (UTAs) roughly one per month, and in approximately 15 days of annual training per year.  During those trainings, the Veteran was required to lift, push, pull, and carry heavy equipment.  He noted that the Veteran was required to carry odd shaped equipment in awkward body positions and load train with other workers. Additional medical records indicate that during such periods of training, the Veteran was required to engage in running, pushups, and sit-ups. 

The Veteran was afforded a VA examination in January 2010.  In the resulting examination report, the VA examiner attributed the Veteran's injuries to the December 2004 and April 2005 accidents, however, in the resulting etiology opinion, he stated that the shoulder, chest, spine and hip conditions pre-dated those incidents, and were, in fact, only aggravated by those incidents.  However, the Board notes that the VA examiner did not provide an explanation as to how he came to the conclusion that the injuries in question manifested prior to the accidents in question, or how the injuries were caused by active service, particularly in light of the fact that the VA examiner did not give a history of any other in-service injuries.  In fact, the Board finds that the opinion is wholly incompatible with the VA examiner's prior statements that the injuries in question were caused by the accidents in December 2004 and April 2005.  Therefore, the Board finds that that VA examination was inadequate to decide the claim as it did not support its conclusion with reasoned medical analysis that the Board can consider in adjudicating the claim, and because it did not fully address the Veteran's medical history.

In March 2013, the Veteran was again afforded a VA examination in connection with his contested service connection claims.  In that examination, the VA examiner took a detailed medical history from the Veteran and conducted an in-person examination.  Thereafter, the VA examiner opined that it was less likely than not that the Veteran's right shoulder, right chest muscle, spine and left hip conditions were related to his active service because there is no documentation that any of the contested injuries occurred in military service.  Thus, the Board finds this opinion was inadequate as it relied solely on the lack of injuries in the Veteran's service treatment records to support its conclusion.  Further, whether the Veteran's claimed disabilities were aggravated by service was not addressed by the examiner.  Thus, the Board finds that a remand is necessary so that the Veteran may be afforded an adequate VA examination which addresses all theories of entitlement.

Concerning the Veteran's claim of service connection for sleep apnea, VA's duty requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but (A) contains competent medical or lay evidence of a current disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

In the present case, the Veteran has submitted lay statements by his wife and a  fellow service member indicating that the Veteran exhibited symptoms to include severe snoring while on ACDUTRA and/or INACDUTRA.  See Barr, 21 Vet. App. at 307-08 (noting that a lay person is competent to report observable symptomatology of an injury or illness).  Thus, a VA examination is necessary to provide an etiology opinion between the Veteran's presently diagnosed sleep apnea, and the reported prior symptoms.  

In the alternative, the Board notes that the Veteran alleges that his sleep apnea has been caused or aggravated by the other disabilities on appeal.  Specifically, the Veteran alleges that the disabilities on appeal caused him to gain weight, and the resulting obesity caused his sleep apnea.  As the issue of service connection for a right shoulder condition, right chest muscle group condition, thoracolumbar spine condition, or left hip condition could affect the outcome of the sleep apnea claim, the claims are inextricably intertwined and a remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the March 2013 VA examiner for an addendum opinion regarding the etiology of the Veteran's right shoulder, right chest muscle, thoracolumbar spine, and left hip conditions.  If the March 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to obtain the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.)

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this opinion. The VA examiner should review the entire record pertaining to the Veteran's history of shoulder, chest, spine and hip pain, to include the Veteran's and his fellow service member's lay statements   The examiner should particularly consider the letter by the Veteran's supervisor which details the type of exercises the Veteran was required to engage in during periods of ACDUTRA and INACDUTRA.

Thereafter, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's right shoulder, right chest muscle, thoracolumbar spine, and/or left hip conditions were caused by an in-service injury, event, or illness.  The opinion must be supported by a complete rationale, to include citation to medical treatise evidence or known medical principles.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's right shoulder, right chest muscle, thoracolumbar spine, and/or left hip conditions were aggravated or permanently worsened by the Veteran's active training, specifically to include any physical training required while on ACDUTRA or INACDUTRA following his December 2004 and April 2005 accidents.  The opinion must be supported by a complete rationale, to include citation to medical treatise evidence or known medical principles.

2. Schedule the Veteran for a VA examination regarding the etiology of his sleep apnea.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination. 

The examiner should take a detailed history of the Veteran's sleep apnea symptoms and thereafter provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea manifested during a period of active duty.  The examiner should also provide an opinion as to whether the Veteran's sleep apnea is at least as likely as not (i.e., 50 percent probability or greater) proximately due to or the result of any of the Veteran's already service-connected disabilities, or any of the disabilities on appeal.  The opinion must be supported by a complete rationale, to include citation to medical treatise evidence or known medical principles.

3. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




